Citation Nr: 1648141	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial compensable evaluation for service-connected scar, status post laceration, forehead.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969, with service in Vietnam. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of Regional Offices (RO) of the Department of Veterans' Affairs (VA).  In July 2009, the RO in San Diego, California, denied service connection for a sleep disorder.  Jurisdiction over the Veteran's claim file was transferred to the RO in Roanoke, Virginia, and in April 2013, the Roanoke RO granted service connection for scar, status post laceration, forehead, evaluated as noncompensable.  

In July 2015, the Board remanded the service connection claim for additional development.  

The Veteran testified at a RO hearing in May 2011.  A transcript of that hearing is of record in the VBMS file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Virtual VA contains additional VA treatment records and other documents that are duplicative of what is in VBMS or that are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claim for service connection for a sleep disorder to obtain an adequate examination that complies with the 2015 Board remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a December 2015 VA examination was conducted.  The examiner opined that it is less likely as not that the Veteran's obstructive sleep apnea (which he technically no longer has per 2013 study), is related to military service.  The 2015 Board remand, however, requested that the examiner provide opinions regarding whether 1) there was a separate sleep disorder from the Veteran's PTSD-related sleep impairment, 2) the sleep disorder was caused or aggravated by service-connected PTSD, and 3) the sleep disorder was caused or aggravated by service-connected hearing loss, due to ill-fitting hearing aids.  Under the circumstances, a remand is warranted.  

With regard to the claim for an initial compensable evaluation for service-connected scar, status post laceration, forehead, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was last afforded an examination of his skin in June 2011.  The examination report does not indicate that photographs were taken.  Unretouched color photographs should be considered when evaluating skin disabilities of the neck, the head, and the face.  See 38 C.F.R. § 4.118, Note 3 (2016).  In addition, while the mere passage of time since a VA examination does not, in and of itself, warrant additional development, Palczewski v. Nicholson, 21 Vet. App. 174 (2007), given the cited deficiency, and the fact that it has been over five years since the last examination of this scar, the Board finds that a remand is required to afford the Veteran a dermatological examination, to include unretouched color photographs.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide opinions regarding the following:  a) Does the Veteran have, or has he ever had, a sleep disorder that is separate from his PTSD-related sleep impairment?  b) If so, is it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was caused or aggravated by his service-connected PTSD; and c) If so, is it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was caused or aggravated by his service-connected hearing loss, to include ill-fitting hearing aids.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected scar.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire or exam worksheet shall be utilized.  Unretouched color photographs should be performed in connection with this examination.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


